MEMORANDUM **
Respondent’s motion for an extension of time to file the certified administrative record is granted. The record has been filed.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying petitioners’ motion to reconsider. See 8 C.F.R. § 1003.2(b); Cano-Merida v. INS, 311 F.3d 960 (9th Cir.2002) (BIA’s denial of a motion to reconsider is reviewed for abuse of discretion).
The motion for stay of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004). All other pending motions are denied as moot.
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.